Citation Nr: 1132038	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  Mark C. Kujawski, Attorney at law.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2005.  This was followed by a period of inactive duty in the United States Army Reserves until June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO denied service connection for a low back disorder.  The Veteran appealed the RO's September 2007 rating action to the Board.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  Later that month, the Veteran's attorney provided additional evidence consisting of copies of service personnel records, along with a waiver of RO initial consideration of the new evidence.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the competent and probative evidence of record shows that he developed degenerative disc disease of the thoracolumbar spine to a compensable level within one year of discharge from active duty service in September 2005.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

As indicated below, the Board is granting the benefit of entitlement to service connection for a low back disorder.  Hence, any error that was committed as to implementation of the VCAA's duty to notify and assist provisions was harmless in its application of adjudication of this matter and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

II.  Laws and Regulations 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, certain chronic diseases, such as arthritis, may be presumptively service connected if manifested to a compensable degree in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.  

III. Merits Analysis

The Veteran seeks service connection for a low back disorder.  He contends that during his service in Iraq as a Judge Advocate General (JAG), he was routinely required to wear a Kevlar bulletproof vest that caused undue strain on his low back.  The Veteran maintains that on one occasion, he wrenched his back while crouched down in a concrete bunker while wearing his vest.  After that time, he went to an Army medical clinic and was misdiagnosed as having a potential kidney infection.  He maintains that he declined a comprehensive physical evaluation, to include a magnetic resonance imaging scan (MRI) of his lumbar spine in Germany, because it would have delayed the medical care for more seriously injured soldiers.  The Veteran contends that after he returned stateside, VA diagnosed him with disc herniation of the lumbar spine.  He contends that his low back disability caused him to be discharged from the Reserves.

A copy of a service personnel record confirms that the Veteran was officially separated from the United States Army Reserve in June 2006 because of a medical discharge; the nature of the disability was not noted. 

The Veteran's complete service treatment records (STRs) are not on file and  numerous attempts by the RO to secure them have been unsuccessful.  Where as here, the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

A July 2005 STR reflects that the Veteran was seen for colicky pain to the right flank.  An assessment of right-side kidney infection was entered.

Post-service treatment records include, but are not limited to, March and April 2006 MRI scan and x-ray interpretations of the lumbar spine, respectively, which confirmed disc degeneration at L5-S1, with disc bulging at L4-5 and a broad-based disc herniation at L5-S1 with displacement of the sacral one nerve root on the left side with disc degeneration at L5-S1, and disc bulging at L4-5.  

In view of the foregoing, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that presumptive service connection for a low back disability is warranted.  The medical evidence of records clearly shows that the Veteran developed broad-based degenerative disc disease of the thoracolumbar spine within one-year of military separation as noted on a March 2006 MRI of the low back.  While not technically a condition listed under section 3.309(a) as a recognized chronic disease, degenerative disc disease is a condition substantially similar to arthritis, the latter of which is recognized by the regulation.  

Where the application of presumptive service connection becomes more complicated is in the secondary requirement that disability have manifested to a compensable level within one year, and on this subject the Board has applied VA's benefit-of-the-doubt doctrine under which when reasonable doubt is raised, the claimant must prevail.  In this instance, it may be reasonably be presumed that during flare-ups of symptomatology, any condition as severe as the one diagnosed would entail some limitation of motion, and thereby be compensable under the rating schedule.  At the very least, the Veteran's left side radiculopathy due to degenerative disc disease is itself a compensable manifestation.  Thus, while the Veteran's medical situation is, arguably, not the perfect case for presumptive service connection, it is nonetheless sufficiently close that by extending the benefit of the doubt, service connection for a low back disorder is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for a low back disorder is granted. 



____________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


